PER CURIAM.
Petition for Writ of Certiorari herein reflected apparent jurisdiction in this court, hence we issued the writ and have now heard oral argument by the respective parties. Upon our further consideration of said argument and briefs heretofore filed by the parties we have determined that there is, in fact, no direct conflict between the decision brought here for review and a former decision of this Court as contended in the petition. Accordingly this court is without jurisdiction in the matter.
Therefore, the writ heretofore issued must be and is hereby discharged and the petition for writ of certiorari is hereby dismissed.
It is so ordered.
THOMAS, C. J„ and HOBSON, DREW and THORNAL, JJ., concur.
TERRELL, J., dissents.